975 F.2d 866
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Graylon E. HENDERSON, Appellant,v.Terry CAMPBELL, Parole Administrator, ADC;  G. DavidGuntharp, Parole Supervisor, ADC;  C. Butler, ParoleOfficer, ADC;  Terry Cass, Parole Officer;  Greg Broady,Classification Officer, ADC, Appellees.
No. 92-1972.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 11, 1992.Filed:  September 17, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Graylon E. Henderson, an Arkansas parolee, appeals from the District Court's1 dismissal of his 42 U.S.C. § 1983 (1988) action against various employees of the Arkansas Department of Correction.  Henderson sought an order requiring defendants to either grant his preferred parole-release plan or explain why the plan was unsuitable.  Because parole officers possess wide discretion in imposing conditions of parole,  see Pierson v.  Grant, 527 F.2d 161, 164 (8th Cir. 1975), we conclude that Henderson's claim does not rise to the level of a constitutional violation.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Elsijane Trimble Roy, Senior United States District Judge for the Eastern District of Arkansas